DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/24/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu (US 2004/0215072) in view of Hertel (US 2005/0031176).
Regarding claim 11, Zhu discloses a medical observation device comprising: an ultrasound head for observation of live biological tissue (Fig. 2: “ultrasound array 12”), the ultrasound head comprising a sensor side for contacting the tissue (Fig. 2), an ultrasound receiver adapted to receive ultrasound wave through the sensor side (Fig. 2: “ultrasound array 12”), and an optical assembly (Fig. 2: “source elements 16”, “detector elements 18”; [0039]…[0041]); wherein the sensor side includes an optically transparent section and wherein an end of the (Fig. 2: “source elements 16”, “detector elements 18” are located at an end); [0039]…[0041]), and wherein the optical assembly comprises a camera ([0041]: “light detector (not shown)”); and an image processor (Fig. 1: “PC 106”); wherein ultrasound image data of the tissue are provided from ultrasound data acquired by the ultrasound head ([0042]: “ultrasound imaging system 102”); wherein optical image data of the tissue are provided from the camera ([0042]: “NIR light imaging system”).  Zhu does not explicitly disclose that the image processor receives the ultrasound image data and the optical image data and is adapted to identify at least one morphological structure in the optical image data, identify the at least one identified morphological structure in the ultrasound image data, and elastically match the ultrasound image data to the optical image data based on the at least one identified morphological structure.  However, Hertel teaches elastically registering images from different imaging modalities ([0033]…[0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the elastic registration of Hertel to the optical and ultrasound images of Zhu, as to provide registered images.
Regarding claim 12, Zhu discloses that the image processor is connected to the camera (Fig. 1: “NIR system 104” and “PC 106” are connected), and an optical axis of the camera is directed through the optically transparent section of the ultrasound head (Fig. 2).

Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu (US 2004/0215072) in view of Hertel (US 2005/0031176), as applied to claim 11 above, in view of Fishman (US 2017/0326385, of record).
([0048]: “combined to form a three-dimensional image”; [0087]: “fused 3D model”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image combination of Fishman to the image data of Zhu and Hertel, as to provide an enhanced 3D visualization in a dual-mode image.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhu (US 2004/0215072) in view of Hertel (US 2005/0031176), as applied to claim 11 above, in view of Kamata (US 2017/0227753, of record).
Regarding claim 14, neither Zhu nor Hertel explicitly disclose that the medical observation device is a microscope.  However, Kamata teaches a medical observation device that is microscope (Abstract; Fig. 7).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply optical elements of Kamata to the imaging probe of Zhu and Hertel, as to provide microscopic imaging capabilities.
Regarding claim 16, neither Zhu nor Hertel explicitly disclose that the microscope includes an input interface adapted to be connected to at least one of the ultrasound receiver and a fiber optic.  However, Kamata teaches a microscope (Abstract; Fig. 7) with a manipulation unit that is connected to the fiber carrying unit ([0048]: “manipulation unit”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.